Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not disclosed by the prior art of record. 
In detail claims 2 and15 recites A device, comprising: an energy store… a plurality of signals representing available energy from the first circuitry and the energy store, wherein one of the plurality of signals represents an energy harvesting condition associated with the energy harvesting transducer, and another of the plurality of signals represents a level of energy stored by the energy store; second circuitry configured to operate using…wherein the second circuitry is configured to operate in a first operational mode in which the portion of the available energy is derived primarily from the first circuitry; and third circuitry configured to establish the operational modes for the second circuitry based on the signals representing the available energy…is not disclosed nor suggested by the prior art of record.  
Claim 10 is a method of using the structure of claim 2 and 15 also not disclosed by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 12, 2022


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836